DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Amendment filed on 20 January 2022.
Claim(s) 28, 31-38, 40-42, and 45-47 is/are pending and present for examination.  Claim(s) 28, 38, and 42 is/are in independent form.
The instant application claims priority to PCT with a filing date of 27 August 2015.

Response to Amendment
Claims 42 and 45-47 have been amended.
Claims 29, 30, 39, 43, and 44 have been cancelled.
No claims have been newly added.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recited feature of “circuit” was not described in the specification nor recited within the original claims.  Accordingly, said feature fails to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42 and 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 42 and 45-47 are directed to a message processing node and may be considered software per se as they fail to recite the use of any hardware components within the claim limitation.  That is, the claims fail to recite the integration of the claimed features within a computer hardware system for execution.  Furthermore, while Applicant recites “a communications interface circuit” and “a processing circuit,” it is noted that said “circuit” terminology is unsupported nor defined by the instant Specification.  Therefore, since the claims simply recite but simply recite steps of implementation, said claims constitute non-statutory subject matter since they fail to fall within a statutory category.  Moreover, while the Specification provides examples of a “message processing node” being possibly “servers, computing platforms, etc.”, it is noted that open-ended nature of the description of “a message processing node” would allow it be considered software per se. See Specification, page 1, lines 11-12.  Additionally, it is noted that the Specification fails to describe any hardware components which may be utilized by or within the “message processing node.”  Accordingly, the instant claims may be considered software per se and directed to non-statutory subject matter.

Allowable Subject Matter
Claims 28, 31-38, 40-42, and 45-47 are allowable over the prior art.

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 101
Applicant asserts the argument that “[t]he elements of the claimed message processing nodes are now recited as comprising various circuits, thus precluding an interpretation of the claims as referring to no more than software standing alone.”  See Amendment, page 9.  The Examiner respectfully disagrees.  As noted above, the term “circuit” lacks the necessary support in the Specification as originally presented.  Hence, the term “circuit” is considered new matter and lacks patentable weight for the purposes of the instant examination.  Accordingly, the claim rejections under 35 U.S.C. 101 are maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
05/02/2022



/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152